          Case 2:17-cv-05697-PBT Document 15 Filed 01/15/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JOSEPH WILLIAMS,                                :
                                                    :
          Plaintiff,                                :
                                                    :        CIVIL ACTION
          v.                                        :
                                                    :        NO. 17-5697
    UNITED STATES POSTAL SERVICE, et                :
    al.,                                            :
                                                    :
                                                    :
          Defendants.                               :

                                            ORDER

        AND NOW, this __15th____ day of January, 2019, the Court having been advised that

the parties in the above-captioned case have resolved the matter (Doc. 14), IT IS HEREBY

ORDERED AND DECREED that this matter is DISMISSED WITH PREJUDICE, without

costs, pursuant to the agreement of counsel and Local Rule 41.1(b). 1

        IT IS FURTHER ORDERED that the Clerk of the Court shall mark this matter as

CLOSED for statistical purposes.


                                                             BY THE COURT:

                                                             /s/ Petrese B. Tucker
                                                             _____________________________
                                                             Hon. Petrese B. Tucker, U.S.D.J.




1
  Local Rule 41.1(b) states that “[w]henever in any civil action counsel shall notify the Clerk or
the judge to whom the action is assigned that the issues between the parties have been settled, the
Clerk shall, upon order of the judge to whom the case is assigned, enter an order dismissing the
action with prejudice, without costs, pursuant to the agreement of counsel.”
